Case 17-00189-elf   Doc 81-8    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit F Page 1 of 6
Case 17-00189-elf   Doc 81-8    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit F Page 2 of 6
Case 17-00189-elf   Doc 81-8    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit F Page 3 of 6
Case 17-00189-elf   Doc 81-8    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit F Page 4 of 6
Case 17-00189-elf   Doc 81-8    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit F Page 5 of 6
Case 17-00189-elf   Doc 81-8    Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                               Exhibit F Page 6 of 6
